Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Fischer on 08/11/2022.
The application has been amended as follows: 
Claim 1 lines 4-10; “a set of substantially circular electrodes, each of said substantially circular electrodes forming one of a plurality of concentric rings, located on said first flexible dome-shaped substrate; a set of substantially radial electrodes, each of said substantially radial electrodes forming a line that overlaps at least one of said concentric rings, located on said first flexible dome-shaped substrate; …” is changed to read “a set of substantially circular electrodes, each of said substantially circular electrodes forming one of a plurality of concentric rings, located on a first surface of said first flexible dome-shaped substrate; a set of substantially radial electrodes, each of said substantially radial electrodes forming a line, located on a second surface of said first flexible dome-shaped substrate; …”
Claim 7: Canceled 
Claim 11 lines 3-8; “a set of substantially circular electrodes, each of said substantially circular electrodes forming one of a plurality of concentric rings, located on said first flexible dome-shaped substrate; a set of substantially radial electrodes, each of said substantially radial electrodes forming a line that overlaps at least one of said concentric rings, located on said first flexible dome-shaped substrate; …” is changed to read “a set of substantially circular electrodes, each of said substantially circular electrodes forming one of a plurality of concentric rings, located on a first surface of said first flexible dome-shaped substrate; a set of substantially radial electrodes, each of said substantially radial electrodes forming a line, located on a second surface of said first flexible dome-shaped substrate; …”.
Claim 12: “deploying a left flexible dome-shaped substrate over a left breast; and deploying a right flexible dome-shaped substrate over a corresponding right breast; and comparing output signals derived from said left flexible dome-shaped substrate with output signals derived from similar positions on said right flexible dome-shaped substrate.” is changed to “deploying the first flexible dome-shaped substrate over a left breast; and deploying a second flexible dome-shaped substrate over a corresponding right breast, wherein the second flexible dome-shaped substrate comprises a set of electrodes; and comparing output signals derived from said first flexible dome-shaped substrate with output signals derived from similar positions on said second flexible dome-shaped substrate.”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-6, and 8-20, the Yoo (U.S. PGPub No. 2016/0296135), Organ (2004/0073131), and Mazar (U.S. PGPub No. 2009/0076336) references fail to teach “a set of substantially circular electrodes, each of said substantially circular electrodes forming one of a plurality of concentric rings, are located on a first surface of the first flexible dome-shaped substrate” and “a set of substantially radial electrodes, each of said substantially radial electrodes forming a line, are located on a second surface of said first flexible-dome shaped substrate”.  The Yoo reference teaches a similar breast tissue examination device comprising a plurality of circular electrodes arranged to form concentric rings. However, Yoo fails to teach wherein each circular electrode forms one of a plurality of concentric rings and a set of radial electrodes forming a respective line on a second surface of the substrate. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 1-6 and 8-20 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                            
/EUN HWA KIM/Primary Examiner, Art Unit 3794